UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-7937


WILLIE DEROD BEALE,

                Petitioner - Appellant,

          v.

JUSTIN ANDREWS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-hc-02064-FL)


Submitted:   August 26, 2016                 Decided:   October 18, 2016


Before SHEDD and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Willie Derod Beale, Appellant Pro Se. Kristine L. Fritz, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Derod Beale, a federal prisoner, appeals the district

court’s order dismissing his 28 U.S.C. § 2241 (2012) petition.             We

have    reviewed   the    record     and   find   no   reversible    error.

Accordingly, although we grant leave to proceed in forma pauperis,

we affirm for the reasons stated by the district court.             Beale v.

Andrews, No. 5:14-hc-02064-FL (E.D.N.C. July 2, 2015). We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2